Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of June 1, 2015 (the
“Execution Date”) by and between Toys “R” Us, Inc. (the “Company”) and David A.
Brandon (the “Executive”).

WHEREAS, as of the Execution Date, the Company desires to employ Executive and
to enter into an agreement embodying the terms of such employment and Executive
desires to accept such employment and enter into such an agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and designated indirect subsidiaries
of the Company, for a period commencing on June 1, 2015 (the “Hire Date”) and
ending on July 1, 2020 (the “Initial Term”), on the terms and subject to the
conditions set forth in this Agreement. Following the Initial Term, the term of
Executive’s employment hereunder shall automatically be renewed on the terms and
conditions hereunder for additional one year periods commencing on the last day
of the Initial Term with respect to the first such one-year extension and each
anniversary of the last day of the Initial Term for each subsequent one-year
extension (the Initial Term and any one-year extensions of the term of this
Agreement, subject to the provisions of Section 7 hereof, together, the
“Employment Term”), unless either party gives written notice of non-renewal at
least sixty (60) days prior to the date on which the Initial Term or any
subsequent one-year extension thereof, as applicable, would otherwise expire.

2. Position.

(a) During the period commencing on the Hire Date and ending on June 30, 2015,
Executive shall serve as CEO-Designate of each of the Company, Toys “R” Us –
Delaware, Inc. and any other indirect subsidiaries of the Company that the board
of directors of the Company (the “Board”) designates (such entities collectively
referred to as the “TRU Group”), and shall provide certain transition and
advisory services from his home in Michigan as may be reasonably requested by
the Board. Commencing on July 1, 2015 and during the remainder of the Employment
Term, Executive shall serve as Chief Executive Officer of each entity of the TRU
Group, and shall have the duties and authority commensurate with the position of
chief executive officer of a company of similar size and nature to that of the
TRU Group and such additional duties and authority commensurate with Executive’s
position as may be assigned by the Board and the board of directors of each
subsidiary of the Company, as applicable (each, a “Subsidiary Board”). During
the Employment Term, Executive shall report solely to the Board and each
Subsidiary Board, as applicable, and commencing on July 1, 2015, shall serve as
the Chairman of the Board and each Subsidiary Board, as applicable. Commencing
on July 1, 2015, Executive shall be based at the Company’s headquarters in
Wayne, New Jersey, except for business travel as may be reasonably required in
the performance of Executive’s duties.

(b) During the Employment Term, Executive will devote substantially all of
Executive’s business time to the performance of Executive’s duties hereunder and
will use



--------------------------------------------------------------------------------

 

2

 

Executive’s reasonable best efforts to promote the interests of the Company.
Notwithstanding the foregoing, Executive shall be permitted to (i) continue to
serve as a member of the board of directors of the for-profit organizations set
forth on Schedule A hereto, (ii) engage in charitable, civic or other
non-business activities and to serve as a member of the board of directors of
not-for-profit organizations, and (iii) with the prior consent of the Board,
which consent shall not be unreasonably withheld, serve as a member of the board
of directors of other for-profit companies that do not compete with the TRU
Group, so long as all such activities described in clauses (ii) and (iii) above
(but not clause (i) above) do not materially interfere with the performance of
Executive’s duties and responsibilities under this Agreement. For the avoidance
of doubt, the parties agree that the activities described in clause (i) above do
not interfere with the performance of Executive’s duties and responsibilities
under this Agreement.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $3,750,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. The Board
shall at least annually review Executive’s rate of base salary to determine if
any such increase shall be made. Executive’s annual base salary, as in effect
from time to time hereunder, is hereinafter referred to as the “Base Salary.”

4. Bonus.

(a) Signing Bonus. Executive shall receive a one-time signing bonus in the
amount of $4,250,000, payable in a cash lump-sum within ten (10) days of the
Execution Date.

(b) Annual Bonus. During the Employment Term, Executive shall be eligible to
earn an annual bonus award in respect of each fiscal year of the Company (an
“Annual Bonus”), with a target bonus equal to 120% of the Base Salary (the
“Target Bonus”) and a maximum bonus equal to 160% of the Base Salary, payable
upon the Company’s achievement of budget targets established by mutual agreement
of the Board and Executive, and pursuant to the terms of the Company’s incentive
plan, as in effect from time to time. The Annual Bonus, if any, shall be paid to
Executive not later than two and one-half (2 1⁄2) months after the end of the
applicable fiscal year of the Company. The Annual Bonus earned for the 2015
fiscal year, if any, shall be pro-rated based on the actual number of days
Executive is employed by the TRU Group in such fiscal year.

(c) Long-Term Incentive Bonus. Executive shall be eligible to earn a long-term
incentive bonus in accordance with the terms of the agreement (the “Long-Term
Incentive Agreement”) attached hereto as Exhibit A.

5. Employee Benefits; Perquisites; Business and Relocation Expenses.

(a) Employee Benefits. During the Employment Term, Executive and his spouse and
dependents, as applicable, shall be entitled to participate in the Company’s
welfare benefit plans and retirement plans, including, without limitation, the
Company’s 401(k) and supplemental executive retirement plans and medical, dental
and life insurance plans, as in effect



--------------------------------------------------------------------------------

 

3

 

from time to time (collectively, the “Employee Benefits”), on the same basis as
those benefits are or may be made available to the other senior executives of
the Company (other than benefits which have been terminated or for which
participation has been frozen). The Company shall be permitted to modify such
benefits from time to time consistent with any modifications that impact other
senior executives of the Company. Without limiting the generality of the
foregoing, the Company shall also provide Executive (and Executive’s spouse) an
annual physical exam at a medical facility of his (or her) choosing.

(b) Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with the Company’s policies, as in effect from time to
time. Executive shall be entitled to not less than four (4) weeks of paid
vacation per year, which vacation shall be taken at Executive’s discretion,
having regard to the Company’s operations, Executive’s performance of his
duties, and in accordance with the terms of the Company’s vacation policy, as in
effect from time to time, applicable to Executive. The Company shall make
available to Executive (through Flex Jet or similar service acceptable to
Executive) a mid-sized private aircraft (e.g., Challenger 350 or Lear 75) for
business travel, travel to meetings of the Company and to meetings of the boards
of directors (and committees thereof on which Executive serves) of the companies
set forth on Schedule A and, once per calendar quarter, travel to Michigan;
provided, that Executive will use commercial airlines (first class) for business
travel to Asia and, when determined by Executive to be more efficient, Europe.
Use of the aircraft will be provided by the Company on a “Net After-Tax Basis”
(as defined below). “Net After-Tax Basis” shall mean net of all applicable
federal, state and local taxes calculated at Executive’s highest combined
marginal tax rate. In addition, the Company shall provide Executive with use of
a Company-paid automobile pursuant to the Company’s policy (a copy of which has
been provided to Executive), as in effect from time to time, applicable to
senior executive officers of the Company, or at Executive’s option,
reimbursement for the use of a private car service up to an amount per year
equal to the annual cost to the Company of providing the Company-paid
automobile.

(c) Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies, as in
effect from time to time, applicable to senior executive officers of the
Company.

(d) Relocation Package. The Company shall provide Executive with its relocation
package for senior executives in connection with the relocation of his family to
the area in proximity of Wayne, New Jersey (the “New Jersey Area”).

6. Equity. On July 1, 2015, the Company shall grant to Executive, under the Toys
“R” Us, Inc. 2010 Incentive Plan (the “Equity Plan”), a nonqualified stock
option to purchase 2,810,000 shares of the Company’s common stock pursuant to
the stock option agreement attached hereto as Exhibit B (such agreement and the
Equity Plan, collectively, the “Equity Documents”). Executive will be eligible
to receive additional equity awards under the Equity Plan (or any successor
plan) in the discretion of the Board.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided, that
Executive will be



--------------------------------------------------------------------------------

 

4

 

required to give the Company at least thirty (30) days’ advance written notice
of any resignation of Executive’s employment without Good Reason (as defined in
Section 7(d) below) (other than due to Executive’s death or Disability (as
defined in Section 7(b) below)). Notwithstanding any other provision of this
Agreement, the provisions of this Section 7 shall exclusively govern Executive’s
rights upon termination of employment with the TRU Group; provided, that nothing
contained in this Section 7 shall alter Executive’s rights with respect to the
Equity Documents or the Long-Term Incentive Agreement, which shall continue to
govern Executive’s rights thereunder following any termination in accordance
herewith.

(a) By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder shall terminate
automatically upon Executive’s resignation without Good Reason (other than due
to Executive’s death or Disability); provided, that Executive will be required
to give the Company at least thirty (30) days’ advance written notice of such
resignation.

(ii) If Executive resigns without Good Reason, Executive shall be entitled to
receive:

(A) a lump sum payment of the Base Salary that is earned by Executive but unpaid
as of the date of Executive’s termination of employment, paid in accordance with
the Company’s payroll practices, but in no event later than thirty (30) days
following Executive’s termination of employment;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4(b) (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company);

(C) reimbursement, within thirty (30) days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with the Company
policy referenced in Section 5(c) above prior to the date of Executive’s
termination; provided, that claims for such reimbursement (accompanied by
appropriate supporting documentation) are submitted to the Company within ninety
(90) days following the date of Executive’s termination of employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such resignation by Executive without Good Reason, except as set forth
in this Section 7(a)(ii) or in the Long-Term Incentive Agreement or Equity
Documents, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

(b) Disability or Death.



--------------------------------------------------------------------------------

 

5

 

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company upon Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean the
determination that Executive is disabled pursuant to the terms of the Company’s
long term disability plan.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4(b) hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive (or Executive’s estate in the
case of death) pursuant to Section 4(b) had Executive’s employment not
terminated.

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii) or in the Long-Term
Incentive Agreement or Equity Documents, Executive or his estate, as applicable,
shall have no further rights to any compensation or any other benefits under
this Agreement.

(c) By the Company For Cause.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below).

(ii) For purposes of this Agreement, “Cause” shall mean (A) the commission of
any fraud, misappropriation or misconduct by Executive that causes demonstrable
material injury, monetarily or otherwise, to the business of the Company and its
affiliates taken as a whole; (B) the conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude; or (C) the material breach by
Executive of a material provision of this Agreement that causes demonstrable
material injury, monetarily or otherwise, to the business of the Company and its
affiliates taken as a whole. The cessation of employment of Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board (excluding, however, Executive,
to the extent he is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail.

(iii) If the Employment Term and Executive’s employment hereunder is terminated
by the Company for Cause, Executive shall be entitled to receive the Accrued
Rights. Following Executive’s termination of employment by the Company for
Cause, except as set forth in this Section 7(c)(iii) or in the Long-Term
Incentive Agreement or Equity Documents, Executive shall have no further rights
to any compensation or any other benefits under this



--------------------------------------------------------------------------------

 

6

 

Agreement.

(d) By the Company Without Cause or by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
(A) by the Company without Cause (which shall not include Executive’s
termination of employment due to his death or Disability) or (B) by Executive
for Good Reason (as defined below).

(ii) For purposes of this Agreement, “Good Reason” shall mean, without the
consent of Executive and other than in connection with a termination of
Executive’s employment by the Company for Cause or due to Executive’s death or
Disability, (A) a reduction in Executive’s rate of Base Salary or Target Bonus;
(B) a material reduction in Executive’s duties and responsibilities as set forth
in Section 2 above, an adverse change in some material respect in Executive’s
titles as set forth in Section 2 above or the assignment to Executive of duties
or responsibilities materially inconsistent with such titles; (C) the Company
requiring Executive to be based anywhere other than within twenty-five
(25) miles of Wayne, New Jersey, except for required travel on Company business;
(D) a material breach by the Company of a material provision of this Agreement;
or (E) notice by the Company pursuant to Section 1 that it is not extending the
Employment Term, in each case, that is not cured within thirty (30) days after
receipt by the Company of written notice from Executive. Notwithstanding the
foregoing, any termination by Executive for Good Reason may only occur if
Executive provides a Notice of Termination (as defined in Section 7(e)) for Good
Reason within forty-five (45) days after Executive learns about the occurrence
of the event giving rise to the claim of Good Reason.

(iii) If the Employment Term and Executive’s employment hereunder is terminated
by the Company without Cause (excluding by reason of Executive’s death or
Disability) or by Executive for Good Reason, Executive shall be entitled to
receive:

(A) the Accrued Rights;

(B) a pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4(b) hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4(b) had
Executive’s employment not terminated;

(C) subject to Executive’s continued compliance with the provisions of Sections
8 and 9 and Executive’s execution (and non-revocation) of a release of all
claims against the TRU Group in a form substantially similar to the Separation
and Release Agreement attached hereto as Exhibit C, Executive shall be entitled
to an amount equal to 1.6 times the Base Salary at the rate in effect
immediately prior to the date of Executive’s termination of employment, payable
in twenty-four (24) equal monthly installments following Executive’s
termination; provided, that the applicable amount described in this subsection
(C) shall be in lieu of notice or any other severance amounts to which Executive
may otherwise be entitled; provided further,



--------------------------------------------------------------------------------

 

7

 

that if Executive’s termination of employment under this Section 7(d) occurs
within two (2) years after a Change in Control, Executive shall be entitled to
receive the foregoing payments and benefits as set forth in this
Section 7(d)(iii)(C) in a lump sum payment within sixty (60) days following
Executive’s termination of employment. For the foregoing purpose, “Change in
Control” has the meaning ascribed to it in the Equity Plan;

(D) continuation of medical, dental and life insurance benefits (pursuant to the
same benefit plans as in effect for active employees of the Company), with
Executive paying a portion of such costs as if Executive’s employment had not
terminated, until the earlier to occur of (1) the end of the 24 month period
following Executive’s termination, and (2) the date on which Executive commences
to be eligible for coverage under substantially comparable medical, dental and
life insurance benefit plans from any subsequent employer (the “Benefit
Continuation Period”); provided, that if such continued coverage is not possible
under the general terms and provisions of such plan(s) during such period, the
Company shall pay an amount to Executive equal to the Company’s cost of
providing such benefits to Executive as if Executive’s employment had not
terminated (the “Company Subsidy”). In order to facilitate such coverage,
Executive and his spouse and dependents, as applicable, in accordance with the
Company’s policies in effect at the time of Executive’s termination, shall agree
to elect continuation coverage in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA
Coverage”) and the Company may satisfy its obligations hereunder by paying a
portion of the premiums required for such COBRA Coverage. In the event that the
Company, in its sole and absolute discretion, determines at any time that the
continued payment of Executive’s COBRA premiums is in violation of applicable
health care laws, resulting in a detrimental tax result for or the imposition of
penalties upon either Executive or the Company, the Company reserves the right
to discontinue such practice and to thereafter pay to Executive the taxable
Company Subsidy each month for the remainder of the Benefit Continuation Period,
less applicable withholding. The medical, dental and life insurance coverage
under this Section 7(d)(iii)(D) provided in any one calendar year shall not
affect the amount of benefits to be provided in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31st of
the year after the year in which the expense was incurred. Executive’s rights
pursuant to this Section 7(d)(iii)(D) shall not be subject to liquidation or
exchange for another benefit; and

(E) reimbursement, within thirty (30) days following submission by Executive to
the Company of appropriate supporting documentation, for (i) all costs Executive
reasonably incurs in connection with the relocation of his family back to
Michigan, and (ii) all costs Executive incurs in connection with the early
termination of his lease for his housing in the New Jersey Area.

Following Executive’s termination of employment by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(d)(iii) or in the Long-Term
Incentive Agreement or Equity Documents, Executive shall have no further rights
to any compensation or any other benefits



--------------------------------------------------------------------------------

 

8

 

under this Agreement.

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 16(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board and any Subsidiary Boards (and any
committees thereof).

8. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the TRU Group and accordingly agrees as follows:

(i) During the Employment Term and during the twenty-four (24) month period
commencing on Executive’s termination of employment for any reason (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly:

(A) engage in any business that directly or indirectly is a “Competitive
Business.” For purposes of this subsection (A) a “Competitive Business” means,
with respect to Executive at any time, any Person engaged wholly or in part
(directly or through one or more subsidiaries) in the retail sale or
distribution (including in stores or via mail order, e-commerce, or similar
means) of “Competing Products,” if more than one-third (1/3) of such Person’s
gross sales for the twelve (12) month period preceding such time (or with
respect to the period after Executive’s termination date, as of such termination
date) are generated by engaging in such sale or distribution of Competing
Products. Without limiting the foregoing, the term “Competitive Business” shall
in any event include Wal-Mart, K-Mart/Sears, Target, Amazon.com, Buy Buy Baby,
Mattel, Hasbro, Tesco, Carrefour and any of their respective parents,
subsidiaries, affiliates or commonly controlled entities. For purposes of this
subsection (A) “Competing Products” means, with respect to Executive at any
time, (1) toys and games, (2) video games, computer software for children, and
electronic toys or games, (3) juvenile or baby products, apparel, equipment,
furniture, or consumables, (4) wheeled goods for children, and (5) any other
product or group of related products that represents more than twenty percent
(20%) of the gross sales of the Company and its subsidiaries for the twelve
(12) month period preceding such time (or with respect to the period after
Executive’s termination date, as of such termination date);



--------------------------------------------------------------------------------

 

9

 

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the TRU
Group and customers, clients, suppliers, partners, members or investors of the
TRU Group.

(E) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as a passive investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market or privately held
if Executive (x) is not a controlling Person of, or a member of a group which
controls, such Person and (y) does not, directly or indirectly, own three
percent (3%) or more of any class of securities of such Person who is publicly
traded or privately held.

(ii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit to leave the employment of, or encourage any employee of the TRU
Group to leave the employment of, the TRU Group; or

(B) hire any such employee (other than clerical or administrative support
personnel) who was employed by the TRU Group as of the date of Executive’s
termination of employment with the Company or who left the employment of the TRU
Group coincident with, or within one year prior to, the termination of
Executive’s employment with the Company; provided, however, that this clause
(B) shall not apply in the event of Executive’s termination by the Company
without Cause (excluding by reason of Executive’s termination due to death or
Disability) or by Executive for Good Reason.

(iii) During the Restricted Period, Executive will not, directly or indirectly,
solicit to leave the employment of, or encourage to cease to work with, as
applicable, the TRU Group any consultant, supplier or service provider then
under contract with the TRU Group.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction



--------------------------------------------------------------------------------

 

10

 

finds that any restriction contained in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein.

9. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform his duties to the
TRU Group, (i) retain or use for the benefit, purposes or account of Executive
or any other Person; or (ii) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the TRU Group (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information —including without
limitation, rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the TRU Group and/or any third party that has disclosed or provided any of same
to the TRU Group on a confidential basis (“Confidential Information”) without
the prior written authorization of the Board.

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) required by law or judicial process to be
disclosed; provided, that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment; or (iii) disclosed in connection with a litigation or
arbitration proceeding between the parties.

(c) Upon termination of Executive’s employment with the TRU Group for any
reason, Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned by the Company, its subsidiaries or
affiliates; (ii) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
the Company’s property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates or subsidiaries (whether
or not the retention or use thereof would reasonably be expected to result in a
demonstrable injury to the Company, its affiliates or subsidiaries), except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (iii) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

(d) Executive shall not improperly use for the benefit of, bring to any premises
of,



--------------------------------------------------------------------------------

 

11

 

divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the TRU Group any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party.

(e) The provisions of this Section 9 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company and its subsidiaries and
affiliates would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Arbitration. Except as provided in Section 10, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

12. Nondisparagement. Executive and the Company agree that each party, during
the Employment Term and for a period of two (2) years thereafter, shall not, in
any communications with the press or other media or any customer, client,
supplier or member of the investment community, criticize, ridicule or make any
statement which disparages or is derogatory of the other party; provided, that
the Company’s obligations shall be limited to communications by its senior
corporate executives having the rank of Vice President or above (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this Section 12 by the Company.
Notwithstanding the foregoing, neither Executive nor the Company shall be
prohibited from making truthful statements in connection with any arbitration
proceeding described in Section 11 hereof concerning a dispute relating to this
Agreement.

13. Code Section 409A.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Code Section 409A).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not



--------------------------------------------------------------------------------

 

12

 

warranted or guaranteed. Neither the Company nor its directors, officers,
employees or advisers (other than Executive) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Code Section 409A.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control (as defined in
the Equity Plan) or Executive’s Disability or termination of employment, such
Non-Exempt Deferred Compensation will not be payable or distributable to
Executive, and/or such different form of payment will not be effected, by reason
of such circumstance unless the circumstances giving rise to such Change in
Control, Disability or termination of employment, as the case may be, meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Code Section 409A and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not affect the
dollar amount or prohibit the vesting of any Non-Exempt Deferred Compensation
upon a Change in Control, Disability or termination of employment, however
defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, or the application of a different form of
payment, such payment or distribution shall be made at the time and in the form
that would have applied absent the non-409A conforming event.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a “specified employee” (as defined in Code Section 409A
and applicable regulations), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment
of employment taxes): (i) the amount of such Non-Exempt Deferred Compensation
that would otherwise be payable during the six-month period immediately
following Executive’s separation from service will be accumulated through and
paid or provided on the first day of the seventh month following Executive’s
separation from service (or, if Executive dies during such period, within thirty
(30) days after Executive’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.

(d) Treatment of Installment Payments. Each payment of severance benefits under
Section 7 of this Agreement, including, without limitation, each installment
payment and each payment or reimbursement of premiums for continued medical,
dental or life insurance coverage under Section 7(d)(iii)(D) shall be considered
a separate payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Code Section 409A.

(e) Reimbursements. For any reimbursements of expenses to be made (or in-kind
benefits to be provided) under this Agreement, the amount reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, the reimbursement of an



--------------------------------------------------------------------------------

 

13

 

expense must be made no later than December 31st of the year after the year in
which the expense was incurred, and the right to payment or reimbursement shall
not be subject to liquidation or exchange for another benefit.

(f) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Executive’s execution of a release of claims, such release
must be executed, and all revocation periods shall have expired, within sixty
(60) days after the date of termination of Executive’s employment, failing which
such payment or benefit shall be forfeited. If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.

(g) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to Executive of deferred amounts, provided, that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

14. Indemnification.

(a) If Executive is made a party, is threatened to be made a party to, or
otherwise receives any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that Executive is or was a director, officer or employee of
TRU Group or is or was serving at the request of TRU Group as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is Executive’s
alleged action in an official capacity while serving as director, officer,
member, employee or agent, the Company shall indemnify Executive and hold
Executive harmless to the fullest extent permitted or authorized by the
Company’s certificate of incorporation and bylaws against all cost, expense,
liability and loss (including without limitation, attorney’s fees, judgments,
fines, excise taxes or penalties imposed by the Employee Retirement Income
Security Act of 1974, as amended, and amounts paid or to be paid in settlement
and any cost and fees incurred in enforcing Executive’s rights to
indemnification hereunder) actually and reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue even
though Executive has ceased to be a director, member, employee or agent of TRU
Group or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company shall advance to Executive all
reasonable costs and expenses that Executive incurs in connection with a
Proceeding within thirty (30) days after its receipt of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that Executive
is not entitled to be indemnified against such costs and expenses.

(b) Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of Executive is proper because Executive has met the applicable
standard of conduct, nor a determination by the Company (including its board of
directors, independent legal counsel or



--------------------------------------------------------------------------------

 

14

 

stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption or inference that Executive has not met the
applicable standard of conduct.

(c) To the extent that the Company maintains officers’ and directors’ liability
insurance, Executive will be covered under such policy subject to the exclusions
and limitations set forth therein.

(d) The provisions of this Section 14 shall survive the expiration or
termination of the Employment Term and/or this Agreement.

15. Parachute Payments – Pre-Public Offering.

(a) If, in connection with a Change in Control (as defined in the Long-Term
Incentive Agreement) occurring prior to a Public Offering (as defined in the
Equity Plan), it shall be determined that all, or any portion, of any payment or
payments (with a “payment” including, without limitation, the vesting or
settlement of equity awards or other non-cash benefit or property, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company or any of its Affiliates (the “Total Payments”)), but
determined for this purpose without regard to any required Gross-Up Payment (as
defined below), will be subject to the excise tax imposed by Section 4999 of the
Code or any comparable tax imposed by any replacement or successor provision of
United States tax law, or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay to the Executive one or more additional cash
payments (each such payment, a “Gross-Up Payment”) in such amounts so that the
net cash amount remaining from such Gross-Up Payment after deduction or payment
of (i) the Excise Tax imposed on the Gross-Up Payments and (ii) all federal,
state and local income and employment taxes imposed upon the Gross-Up Payments,
shall equal fifty percent (50%) of the Excise Tax on the Total Payments. The
intent of the parties is that the Company and Executive shall each be
responsible for, and shall pay, fifty percent (50%) of the Excise Tax on the
Total Payments.

(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax,

(i) the Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants or auditors of nationally recognized
standing selected by the Company and reasonably acceptable to Executive (the
“Independent Auditors”), the Total Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax,

(ii) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B)



--------------------------------------------------------------------------------

 

15

 

the amount of excess parachute payments within the meaning of Section 280G(b)(1)
of the Code (after applying clause (i) above), and

(iii) the value of any non cash benefits or any deferred payment or benefit
shall be determined by the Independent Auditors appointed pursuant to clause
(i) above in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

(c) For purposes of determining the amount of the Gross-up Payment, Executive
shall be deemed (i) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (ii) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and (iii) to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, Executive shall repay to the Company
at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to Executive or otherwise realized
as a benefit by Executive) the portion of the Gross-up Payment that would not
have been paid if such Excise Tax had been applied in initially calculating the
Gross-up Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined (but in no event later
than the end of the calendar year next following the calendar year in which
Executive remits the related taxes) such that the Company’s share of the Excise
Tax on the Total Payments remain at fifty percent (50%) thereof.

(d) The Gross-up Payment provided for above shall be paid on the thirtieth day
(or such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax (but in no event later than the
end of the calendar year next following the calendar year in which Executive
remits the related taxes); provided, that if the amount of such Gross-up Payment
or portion thereof cannot be finally determined on or before such day, the
Company shall pay to Executive on such day an estimate, as determined by the
Independent Auditors appointed pursuant to clause (b)(i) above, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code), as
soon as the amount thereof can be determined. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess amount, together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code, shall be repaid by Executive to the Company
within five (5) days after notice from the Company of such determination. If
more than one Gross-up Payment is made, the amount of each Gross-up Payment
shall be computed so as not to duplicate any prior Gross-



--------------------------------------------------------------------------------

 

16

 

up Payment. The Company shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with any taxing authority in respect of such Excise Tax (including any interest
or penalties thereon); provided, that the Company’s control over any such
proceedings shall be limited to issues with respect to which a Gross-up Payment
would be payable hereunder and Executive shall be entitled to settle or contest
any other issue raised by the Internal Revenue Service or any other taxing
authority. Executive shall cooperate with the Company in any proceedings
relating to the determination and assessment of any Excise Tax and shall not
take any position or action that would materially increase the amount of any
Gross-up Payment hereunder.

15A. Parachute Payments – Post-Public Offering. If, in connection with a Change
in Control (as defined in the Long-Term Incentive Agreement) occurring on or
following a Public Offering (as defined in the Equity Plan), the Total Payments
are considered “parachute payments” under Code Section 280G, the Total Payments
which are considered “parachute payments” shall be limited to the greatest
amount which may be paid to Executive under Code Section 280G without causing
any loss of deduction to the Company under such section, but only if, by reason
of such reduction, the net after tax benefit to Executive shall exceed the net
after tax benefit if such reduction were not made. “Net after tax benefit” for
purposes of this Section 15A shall mean the sum of (i) the Total Payments, less
(ii) the amount of federal and state income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of termination of Executive’s
employment), less (iii) the amount of excise taxes imposed with respect to the
payments described in (i) above by Code Section 4999. The determination as to
whether and to what extent payments are required to be reduced in accordance
with this Section 15A shall be made at the Company’s expense by the Independent
Auditors. In the event of any mistaken underpayment or overpayment under this
Section 15A, as determined by the Independent Auditors, the amount of such
underpayment or overpayment shall forthwith be paid to Executive or refunded to
the Company, as the case may be, but only to the extent any such refund would
result in (x) no portion of such payments being subject to the excise tax
imposed by Section 4999 of the Code and (y) a dollar-for-dollar reduction in
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, with interest at the applicable Federal rate
provided for in Code Section 7872(f)(2). Any reduction in payments required by
this Section 15A shall occur in the following order: (1) any cash severance,
(2) any other cash amount payable to Executive, (3) any benefit valued as a
“parachute payment,” and (4) the acceleration of vesting of equity-based awards.

16. Miscellaneous.

(a) Legal Fees. The Company shall reimburse Executive for all reasonable legal
and tax advisory fees for the negotiation, drafting and review of (i) this
Agreement, the Long-Term Incentive Agreement and the Equity Documents and
(ii) any amendment to this Agreement, the Long-Term Incentive Agreement and the
Equity Documents and the negotiation and execution of any new employment
agreements of any successor organization in connection



--------------------------------------------------------------------------------

 

17

 

with a Change in Control or Public Offering (as those terms are defined in the
Equity Plan) and any future agreements with the Company entered into upon
Executive’s continuation or termination of employment; provided, that, if
Executive is terminated for Cause or resigns without Good Reason, Executive
shall not be entitled to reimbursement for the fees described in clause (ii) of
this Section 16(a) and if Executive was reimbursed for such fees prior to such
termination, Executive shall repay such reimbursed amounts to the Company within
fifteen (15) days of such termination or, at the Company sole discretion, the
Company shall be entitled to offset such amounts against any payments then due
and owing to Executive.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of law principles thereof.

(c) Entire Agreement/Amendments. This Agreement, the Long-Term Incentive
Agreement and the Equity Documents contain the entire understanding of the
parties with respect to the employment of Executive by the TRU Group. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

(d) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(f) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, that if
Executive shall die, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such devisee, legatee or designee,
to Executive’s estate. Any purported assignment or delegation by Executive in
violation of the foregoing shall be null and void ab initio and of no force and
effect. This Agreement may be assigned by the Company to a person or entity
which is an affiliate, and shall be assigned to any successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity (but the
Company’s obligations will not be released thereby). Further, the Company will
require any successor (whether, direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or assets
which is



--------------------------------------------------------------------------------

 

18

 

required by this Section 16(f) to assume and agree to perform this Agreement or
which otherwise assumes and agrees to perform this Agreement.

(g) Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment. Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment or otherwise and the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Toys “R” Us, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

With a copy to:

Hughes Hubbard & Reed LLP

350 South Grand Avenue

Los Angeles, California 90071

Attention: Theodore H. Latty

(i) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

(j) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates; provided, that, the Equity
Documents and the Long-Term Incentive



--------------------------------------------------------------------------------

 

19

 

Agreement shall govern Executive’s rights thereunder.

(k) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, that, the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses.

(l) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(m) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page.]



--------------------------------------------------------------------------------

 

20

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TOYS “R” US, INC.: EXECUTIVE: By:

/s/ Deborah Derby

/s/ David A. Brandon

Name: Deborah Derby David A. Brandon Title: EVP, Vice Chairman, TRU



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF DIRECTORSHIPS/TRUSTEESHIPS

Member of the Board of Directors of Domino’s Pizza, Inc.

Member of the Board of Directors of Herman Miller, Inc.

Member of the Board of Directors of DTE Energy, Inc.

Executive may also serve as a Member of the Board of Directors of the company
previously disclosed by Executive to the Board.



--------------------------------------------------------------------------------

EXHIBIT A

INCENTIVE AWARD AGREEMENT

OF

TOYS “R” US, INC.

THIS AGREEMENT (the “Agreement”), is made, effective as of the 1st day of July,
2015 (the “Grant Date”), between Toys “R” Us, Inc., a Delaware corporation (the
“Company”), and David A. Brandon (“Participant”). By accepting this Agreement,
Participant agrees to all of the terms and conditions set forth herein.

R E C I T A L S:

WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan, as
amended (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the incentive award provided for
herein to Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Incentive Award. Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants to Participant an incentive award
in the amount of $37,500,000 (the “Incentive Award”). The Incentive Award shall
vest and become non-forfeitable in accordance with Section 2 hereof, and shall
become payable (to the extent vested) in accordance with Section 3 hereof.

2. Vesting.

(a) Defined Terms for Vesting Provisions.

“Adjusted EBITDA less CapEx” means Adjusted EBITDA less CapEx.

“Adjusted EBITDA” for any fiscal year means adjusted EBITDA as reported in the
Company’s audited financial statements for such fiscal year.

“CapEx” for any fiscal year means the average of the capital expenditures as
reported on the Company’s audited financial statements for the three preceding
fiscal years.

“Change in Control” shall mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of the Company’s capital
stock or assets (including stock of its Subsidiaries) or otherwise) in which any
Person or group (within the meaning of Section 13(d)(3) of the 1934 Act)
acquires directly or indirectly (i) shares of capital



--------------------------------------------------------------------------------

stock which represent more than 50% of the total voting power in the Company, or
(ii) by lease, license, sale or otherwise, all or substantially all of the
assets of the Company and its Subsidiaries on a consolidated basis; provided,
that the acquisition of more than 50% of the total voting power in the Company
by one or more of the Persons who are stockholders of the Company on the date of
this Agreement or any affiliate thereof (each, a “Current Stockholder”) shall
not be deemed to be a Change in Control so long as at least two of the Current
Stockholders each continue to own shares of capital stock representing at least
25% of the total voting power in the Company (disregarding shares owned by
current or former employees and other service providers of the Company)
following such acquisition; and provided, further, that the acquisition of all
of the outstanding shares of such capital stock of the Company by a holding
company owned by the Persons who were stockholders of the Company immediately
prior to the acquisition in the same proportions shall not be deemed to be a
Change in Control.

“Performance Period End Date” means the last day of the Company’s fiscal year
ending January 2018.

(b) Performance Vesting Condition. The Incentive Award shall vest and become
non-forfeitable if, in any fiscal year of the Company ending on or before the
Performance Period End Date, the Company achieves $600,000,000 in Adjusted
EBITDA less CapEx (the “Performance Vesting Date”); provided, that Participant
remains in continuous employment with the Company or any Affiliate through the
last day of the fiscal year in which the Performance Vesting Date occurs. The
determination of whether such performance vesting condition has been met shall
be based on the annual audited financial statements of the Company.

(c) Effect of Change in Control. Notwithstanding Section 2(b) hereof, the
Incentive Award shall be 100% vested upon the occurrence of a Change in Control,
provided, that Participant remains in continuous employment with the Company or
any Affiliate through the date of the consummation of such Change in Control.

(d) Effect of Termination of Employment without Cause or for Good Reason. If
prior to the last day of the fiscal year in which the Performance Vesting Date
occurs, Participant’s employment with the Company and the Affiliates is
terminated by the Company without Cause (and other than due to death or
Disability) or Participant resigns for Good Reason, the Incentive Award shall
remain outstanding and shall become 100% vested if the performance vesting
condition is achieved by the last day of fiscal year subsequent to the fiscal
year in which such termination occurs. If the performance vesting condition is
not achieved by the last day of such subsequent fiscal year, the Incentive Award
shall be forfeited by Participant without consideration. If Participant’s
employment with the Company and the Affiliates is terminated by the Company for
Cause or by Participant without Good Reason, the Incentive Award shall be
forfeited by Participant without consideration. Notwithstanding anything in the
Plan to the contrary, for purposes of this Agreement, the definitions of
“Cause”, “Disability” and “Good Reason” shall have the same meanings as set
forth in the Employment Agreement by and between the Company and Participant,
dated June 1, 2015 (the “Employment Agreement”).

 

2



--------------------------------------------------------------------------------

(e) Effect of Termination of Employment due to Death or Disability. If prior to
the last day of the fiscal year in which the Performance Vesting Date occurs,
Participant’s employment with the Company and the Affiliates is terminated due
to the Participant’s death or Disability, the Incentive Award shall remain
outstanding and shall become 100% vested if the performance vesting condition is
achieved by the last day of the fiscal year in which such termination occurs. If
the performance vesting condition is not achieved by the last day of such fiscal
year, the Incentive Award shall be forfeited by Participant without
consideration. Notwithstanding anything in the Plan to the contrary, for
purposes of this Agreement, the definition of “Disability” shall have the same
meaning as set forth in the Employment Agreement.

(f) Adjustments for Certain Changes. The performance vesting condition set forth
in Sections 2(a) and 2(b) hereof will be appropriately and equitably adjusted by
the Board in good faith to reflect each acquisition or disposition by the
Company or any of its Affiliates subsequent to the Grant Date of any business,
operation, entity (including the acquisition of only a portion of an entity
whose results will be consolidated by the Company in accordance with generally
accepted accounting principles), division of any entity or any assets outside
the ordinary course of business. If the Company or any Affiliate makes such an
acquisition or disposition in a given fiscal year, the performance vesting
condition set forth in Sections 2(a) and 2(b) hereof, shall be proportionately
adjusted, appropriately and equitably, and only to the extent deemed necessary
by the Board, in the exercise of its good faith judgment, in order to accurately
reflect the direct and measurable effect such acquisition or disposition has or
is reasonably expected to have on the performance vesting condition. In
addition, to the extent applicable, the performance vesting condition set forth
in Sections 2(a) and 2(b) hereof will be adjusted by the Board (after
consultation with the Company’s accountants) in good faith to reflect any
changes in generally accepted accounting principles promulgated by accounting
standard setters in order to accurately reflect the effect of such changes on
such performance vesting condition. The intent of such adjustments is to keep
the probability of achieving the performance vesting condition the same as if
the event triggering such adjustment had not occurred. The Board’s determination
of such necessary adjustment(s) shall be made within ninety (90) days following
the completion or closing of such event, as applicable, and shall be based on
the Company’s accounting as set forth in its audited financial statements and on
the Company’s financial plan pursuant to which the performance vesting condition
was originally established. Any such adjustment(s) made in good faith shall be
final and binding on parties to this Agreement.

3. Payment of Incentive Award. The Incentive Award, to the extent vested, shall
be payable to Participant in two equal installments, with the first installment
(i.e., $18,750,000) to be paid within thirty (30) days following the date on
which the annual audited financial statements of the Company are delivered to
the Company and approved by the Board (the date on which payment is made, the
“First Payment Date”), and the second installment ($18,750,000) to be paid on
the first anniversary of the First Payment Date. For the avoidance of doubt, the
Incentive Award, to the extent vested under Section 2 above, will be paid to
Participant whether or not Participant remains in employment with the Company or
any Affiliate on the applicable payment date. Payment shall be made in the
following form(s):

(a) if a Public Offering has not occurred on or prior to the First Payment Date,
payment of each installment of the Incentive Award shall be made entirely in
cash; or

 

3



--------------------------------------------------------------------------------

(b) if a Public Offering has occurred on or prior to the First Payment Date,
one-half of each installment of the Incentive Award (i.e., $9,375,000) shall be
payable in cash and the other half of each installment of the Incentive Award
(i.e., $9,375,000) shall be payable in Shares having a Fair Market Value on the
date of payment equal to $9,375,000.

4. No Right to Continued Employment. The granting of the Incentive Award
evidenced by this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
Participant.

5. Transferability. The Incentive Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant otherwise
than as permitted by Section 13.3 of the Plan or by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance which is impermissible shall be void
and unenforceable against the Company or any Affiliate; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Incentive Award to heirs or legatees of Participant shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.

6. Withholding. Participant may be required to pay to the Company or any
Affiliate, and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Incentive Award,
and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.
Participant shall have the right to direct the Company to withhold Shares
otherwise deliverable under Section 3(b) hereof in satisfaction of withholding
taxes due with respect to such Shares.

7. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

8. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS. By accepting this Award, Participant hereby (i) agrees that any suit,
action or proceeding brought by or against Participant in connection with the
Plan or this Award shall be brought solely in the courts of the State of
Delaware or the United States District Court for the District of Delaware,
(ii) consents to the jurisdiction and venue of each such court, and (iii) agrees
to accept service of process by the Company or any of its agents in connection
with any such proceeding. BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR

 

4



--------------------------------------------------------------------------------

AGAINST PARTICIPANT IN RESPECT OF HIS RIGHTS OR OBLIGATIONS HEREUNDER.

9. Incentive Award Subject to Plan. By entering into this Agreement, Participant
agrees and acknowledges that Participant has received and read a copy of the
Plan. The Incentive Award is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

10. Signature. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written.

 

TOYS “R” US, INC.

 

By:

 

PARTICIPANT

 

David A. Brandon



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE-BASED

NONQUALIFIED STOCK OPTION AGREEMENT

OF

TOYS “R” US, INC.

THIS AGREEMENT (the “Agreement”), is made, effective as of the 1st day of July,
2015 (the “Grant Date”), between Toys “R” Us, Inc., a Delaware corporation (the
“Company”), and David A. Brandon (“Participant”). By accepting this Agreement,
Participant agrees to all of the terms and conditions set forth herein.

R E C I T A L S:

WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan, as
amended (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the stock option provided for herein
to Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Option. The Company hereby grants to Participant the right and
option (the “Option”) to purchase, on the terms and conditions hereinafter set
forth, all or any part of 2,810,000 Shares, subject to adjustment as set forth
in the Plan. The purchase price of the Shares subject to the Option shall be
$8.00 per Share, which was determined by the Board as the Fair Market Value of
the Shares as of the Grant Date (the “Option Price”). The Option is intended to
be a non-qualified stock option, and is not intended to be treated as an option
that complies with Section 422 of the Internal Revenue Code of 1986, as amended.

2. Vesting. The Option shall be subject to both performance and service vesting
conditions, and will only be deemed fully vested and exercisable when both the
performance and service conditions have been met in accordance with this
Section 2 (except as otherwise provided in Section 3 hereof).

(a) Defined Terms for Vesting Provisions.

“Adjusted EBITDA less CapEx” means Adjusted EBITDA less CapEx.

“Adjusted EBITDA” for any fiscal year means adjusted EBITDA as reported in the
Company’s audited financial statements for such fiscal year.

“CapEx” for any fiscal year means the average of the capital expenditures as
reported on the Company’s audited financial statements for the three preceding
fiscal years.

“Change in Control” shall mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of the Company’s capital



--------------------------------------------------------------------------------

stock or assets (including stock of its Subsidiaries) or otherwise) in which any
Person or group (within the meaning of Section 13(d)(3) of the 1934 Act)
acquires directly or indirectly (i) shares of capital stock which represent more
than 50% of the total voting power in the Company, or (ii) by lease, license,
sale or otherwise, all or substantially all of the assets of the Company and its
Subsidiaries on a consolidated basis; provided, that the acquisition of more
than 50% of the total voting power in the Company by one or more of the Persons
who are stockholders of the Company on the date of this Agreement or any
affiliate thereof (each, a “Current Stockholder”) shall not be deemed to be a
Change in Control so long as at least two of the Current Stockholders each
continue to own shares of capital stock representing at least 25% of the total
voting power in the Company (disregarding shares owned by current or former
employees and other service providers of the Company) following such
acquisition; and provided, further, that the acquisition of all of the
outstanding shares of such capital stock of the Company by a holding company
owned by the Persons who were stockholders of the Company immediately prior to
the acquisition in the same proportions shall not be deemed to be a Change in
Control.

“Performance Period End Date” means the last day of the Company’s fiscal year
ending January 2021.

(b) Performance-Vesting Condition. All 2,810,000 of the Shares subject to the
Option will satisfy the performance-vesting condition if, in any fiscal year of
the Company ending on or before the Performance Period End Date, the Company
achieves $750,000,000 in Adjusted EBITDA less CapEx. The determination of
whether such performance-vesting condition has been met shall be based on the
annual audited financial statements of the Company as delivered to the Company
and the vesting date shall be the date on which the Board approves such
delivered financial statements.

(c) Service-Vesting Condition. Except as otherwise provided in Section 3 hereof,
the Shares subject to the Option will satisfy the service-vesting condition
based on Participant’s continued employment with the Company or any Affiliate
over a period of forty-eight (48) months from the Grant Date, with one
forty-eighth (1/48th) vesting on the first monthly anniversary of the Grant Date
and one forty-eighth (1/48th) vesting on each monthly anniversary thereafter.

(d) Designation. At any time, the portion of the Option that has become vested
and exercisable as described above (or pursuant to Section 3 below) is
hereinafter referred to as the “Vested Portion.” At any time, the portion of the
Option that has not become vested and exercisable is hereinafter referred to as
the “Unvested Portion.”

(e) Adjustments for Certain Changes. The performance vesting condition set forth
in Sections 2(a) and 2(b) hereof will be appropriately and equitably adjusted by
the Board in good faith to reflect each acquisition or disposition by the
Company or any of its Affiliates subsequent to the Grant Date of any business,
operation, entity (including the acquisition of only a portion of an entity
whose results will be consolidated by the Company in accordance with generally
accepted accounting principles), division of any entity or any assets outside
the ordinary course of business. If the Company or any Affiliate makes such an
acquisition or disposition in a given fiscal year, the performance vesting
condition set forth in Sections 2(a) and 2(b) hereof, shall be proportionately
adjusted, appropriately and equitably, and only to the extent deemed necessary
by the Board, in the exercise of its good faith judgment, in order to accurately
reflect the direct and measurable effect such

 

2



--------------------------------------------------------------------------------

acquisition or disposition has or is reasonably expected to have on the
performance vesting condition. In addition, to the extent applicable, the
performance vesting condition set forth in Sections 2(a) and 2(b) hereof will be
adjusted by the Board (after consultation with the Company’s accountants) in
good faith to reflect any changes in generally accepted accounting principles
promulgated by accounting standard setters in order to accurately reflect the
effect of such changes on such performance vesting condition. The intent of such
adjustments is to keep the probability of achieving the performance vesting
condition the same as if the event triggering such adjustment had not occurred.
The Board’s determination of such necessary adjustment(s) shall be made within
ninety (90) days following the completion or closing of such event, as
applicable, and shall be based on the Company’s accounting as set forth in its
audited financial statements and on the Company’s financial plan pursuant to
which the performance vesting condition was originally established. Any such
adjustment(s) made in good faith shall be final and binding on parties to this
Agreement.

3. Treatment of Option under Certain Conditions.

(a) Termination of Employment by the Company without Cause or by Participant for
Good Reason. If Participant’s employment with the Company and the Affiliates is
terminated by the Company without Cause (and not due to death or Disability) or
by Participant for Good Reason, the service vesting condition (but not the
performance vesting condition) shall be deemed to have been satisfied in full.
If Participant’s employment with the Company and the Affiliates is terminated by
the Company without Cause (and not due to death or Disability) or by Participant
for Good Reason, and before the performance vesting condition set forth in
Section 2(b) hereof has been satisfied, then the Option shall remain outstanding
through the last day of the fiscal year subsequent to the fiscal year in which
such termination occurs for the sole purposes of determining whether such
performance vesting condition will be met during that time period (the “Good
Leaver Vesting Eligibility Period”). The Vested Portion of the Option, if any,
shall remain exercisable for the period set forth in Section 4(a) hereof. If the
performance vesting condition set forth in Section 2(b) hereof is achieved
during the Good Leaver Vesting Eligibility Period, the Vested Portion of the
Option will remain exercisable for the period set forth in Section 4(a) hereof.
The Unvested Portion of the Option, if any, shall be forfeited immediately upon
the expiration of the Good Leaver Vesting Eligibility Period. Notwithstanding
anything in the Plan to the contrary, for purposes of this Agreement, the
definitions of “Cause” and “Good Reason” shall have the same meanings as set
forth in the Employment Agreement by and between the Company and Participant,
dated June 1, 2015 (the “Employment Agreement”).

(b) Termination of Employment due to Death or Disability. If Participant’s
employment with the Company and the Affiliates is terminated due to
Participant’s death or Disability, the service vesting condition (but not the
performance vesting condition) shall be deemed to have been satisfied in full.
Notwithstanding the provisions of Section 13.6 of the Plan, if Participant’s
employment with the Company and the Affiliates is terminated due to
Participant’s death or Disability, and before the performance vesting condition
has been satisfied, then the Option shall remain outstanding through the last
day of the fiscal year during which such termination occurs for the sole
purposes of determining whether the performance vesting condition will be met
during that time period (the “Disability Vesting Eligibility Period”). The
Vested Portion of the Option, if any, shall remain exercisable for the period
set forth in Section 4(a) hereof. If the performance condition is achieved
during the Disability Vesting Eligibility Period, the Vested Portion of the
Option will remain exercisable for the period set forth in Section 4(a) hereof.
The Unvested Portion of the Option, if any, shall be forfeited immediately upon
the expiration of the Disability Vesting Eligibility Period. Notwithstanding
anything in the Plan to the contrary, for purposes of this Agreement, the
definition of “Disability” shall have the same meaning as set forth in the
Employment Agreement.

 

3



--------------------------------------------------------------------------------

(c) Termination of Employment by Participant without Good Reason. If
Participant’s employment with the Company and the Affiliates is terminated by
Participant without Good Reason, the Unvested Portion of the Option shall be
canceled by the Company without consideration upon the date of such termination
and the Vested Portion of the Option shall remain exercisable for the period set
forth in Section 4(a) hereof.

(d) Effect of Change in Control. Upon the occurrence of a Change in Control (as
defined in Section 2(a)), both the service vesting condition and the performance
vesting condition shall be deemed to have been satisfied in full.

4. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, Participant may exercise all or any part of the Vested Portion of the
Option with respect to the Shares subject thereto at any time prior to the
earliest to occur of:

(i) the 10th anniversary of the Grant Date; and

(ii) immediately prior to the effective time of Participant’s termination of
employment by the Company for Cause (i.e., the Vested Portion and Unvested
Portion of the Option shall be unexercisable and immediately forfeited in such
event).

(b) Method of Exercise.

(i) Subject to Section 4(a), the Vested Portion of the Option may be exercised
by delivering to the Company at its principal office written notice of intent to
so exercise; provided, that the Option may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which the Option
is being exercised and shall be accompanied by payment in full of the Option
Price. The payment of the Option Price may be made at the election of
Participant (i) in cash or its equivalent (e.g., by check), (ii) if there is no
public market for the Shares at such time and subject to the prior written
approval of the Committee, pursuant to a cashless exercise (as described below),
(iii) if there is a public market for the Shares at such time, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such Sale equal to the aggregate option price for the Shares
being purchased, or (iv) any combination of cash and such other available method
of exercise. Any cashless exercise shall be effectuated by the Company
delivering Shares to Participant having a Fair Market Value equal to (x) the
Fair Market Value of all Shares issuable upon exercise of the Option, minus
(y) the aggregate exercise price for such Shares. Participant shall not have any
rights to dividends or other rights of a stockholder with respect to Shares
subject to the Option until Participant has given written notice of exercise of
the Option, paid in full for such Shares and, if applicable, has satisfied any
other conditions imposed by the Committee pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be reasonable and necessary or advisable.

(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue an Award Certificate
in Participant’s name for such

 

4



--------------------------------------------------------------------------------

Shares. However, the Company shall not be liable to Participant for damages
relating to any delays in issuing the Award Certificate or any mistakes or
errors in the Award Certificate.

(iv) In the event of Participant’s death, the Vested Portion of the Option shall
remain exercisable by Participant’s executor or administrator, or the person or
persons to whom Participant’s rights under this Agreement shall pass by will or
by the laws of descent and distribution as the case may be, to the extent set
forth in Section 4(a). Any heir or legatee of Participant shall take rights
herein granted subject to the terms and conditions hereof.

5. Stockholders Agreement. Exercise of the Option shall constitute agreement by
Participant to be bound by all of the terms and conditions of the Stockholders
Agreement with respect to the Shares, or any other Company capital stock,
issuable to or held by Participant. All of the terms of the Stockholders
Agreement are incorporated herein by reference. For purposes of this Agreement,
the term “Stockholders Agreement” shall mean the Management Stockholders
Addendum, as amended, which is attached hereto as Exhibit A.

6. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the employment of Participant and shall not lessen or affect the
Company’s or any Affiliate’s right to terminate the employment of Participant.

7. Legend on Award Certificates. The Award Certificate representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on the Award Certificate to make appropriate reference to such
restrictions.

8. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant otherwise
than as permitted by Section 13.3 of the Plan or by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance which is impermissible shall be void
and unenforceable against the Company or any Affiliate; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During Participant’s lifetime,
the Option is exercisable only by Participant.

9. Withholding. Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

10. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, Participant will make or enter into such written representations,
warranties and agreements as

 

5



--------------------------------------------------------------------------------

the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.

11. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

12. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS. By accepting this Award, Participant hereby (a) agrees that any suit,
action or proceeding brought by or against Participant in connection with the
Plan or this Award shall be brought solely in the courts of the State of
Delaware or the United States District Court for the District of Delaware,
(b) consents to the jurisdiction and venue of each such court, and (c) agrees to
accept service of process by the Company or any of its agents in connection with
any such proceeding. BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING
INSTITUTED BY OR AGAINST PARTICIPANT IN RESPECT OF HIS RIGHTS OR OBLIGATIONS
HEREUNDER.

13. Option Subject to Plan. By entering into this Agreement Participant agrees
and acknowledges that Participant has received and read a copy of the Plan. The
Option is subject to the Plan. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of this Agreement
will govern and prevail.

14. Signature. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written.

 

TOYS “R” US, INC.    

 

By:

 

 

PARTICIPANT

 

David A. Brandon



--------------------------------------------------------------------------------

Exhibit A

MANAGEMENT STOCKHOLDERS ADDENDUM

This Management Stockholders Addendum (together with the Appendix attached
hereto, this “Addendum”) may be incorporated in and made a part of the awards
granted under the Toys “R” Us, Inc. 2010 Incentive Plan (the “Plan”). If
specified in an Award Certificate (as defined in the Plan), upon the exercise of
any Options or the purchase or acceptance of any Restricted Stock or Restricted
Stock Unit, each Participant shall, without any action by such Participant,
automatically become bound by the terms hereof with respect to the Award Stock
or any other Company capital stock, issued to or held by such Participant under
the Plan. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

1. Definition. For purposes of this Addendum, the following terms shall have the
following meanings:

“Addendum” shall have the meaning set forth in the Preface.

“Approved Sale” shall have the meaning set forth in Section 4(b).

“Award Stock” with respect to a Participant, means any Stock issued to such
Participant upon exercise of any Options granted under the Plan and any Stock
issued to such Participant as Restricted Stock or Restricted Stock Units. For
all purposes of this Plan, Award Stock will continue to be Award Stock in the
hands of any holder (including any Permitted Transferee) other than a
Participant (except for the Company and purchasers pursuant to a Public Sale),
and each such other holder of Award Stock will succeed to all rights and
obligations attributable to such Participant as a holder of Award Stock
hereunder. Award Stock will also include shares of the Company’s capital stock
issued with respect to shares of Award Stock by way of a stock split, stock
dividend or other recapitalization.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Executive Officer” shall mean any Management Stockholder who is an officer of
the Company (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended).

“Management Stockholder” shall mean any Participant (including Participants who
hold vested Options) and any other holder of Shares, in either case so long as
they hold any Shares.

“Participating Sellers”, with respect to Section 4(a), shall have the meaning
set forth in Section 4(a)(ii), and with respect to Section 4(b) shall mean any
Management Stockholder that is Transferring Shares in an Approved Sale.

“Permitted Vornado Transfer” shall mean any Transfer of shares of the Company’s
capital stock by Vornado in order to ensure the preservation of its status as a
real estate investment trust under federal tax laws.

“Permitted Transferee” with respect to any Participant means such Participant’s
spouse and descendants (whether or not adopted) and any trust, family limited
partnership or limited

 

A-1



--------------------------------------------------------------------------------

liability company that is and remains at all times solely for the benefit of
such Participant and/or such Participant’s spouse and/or descendants, in each
case which transferee has executed and delivered to the Company the documents
required under Sections 13.3 or 13.4 of the Plan, as applicable.

“Piggyback Registration” shall have the meaning set forth in Section 5(a).

“Plan” shall have the meaning set forth in the Preface.

“Prospective Buyer” shall mean any Person, including the Company or any of its
subsidiaries, proposing to purchase or otherwise acquire shares in a Sale under
Section 4(a) or Section 4(b).

“Public Offering” shall mean a public offering and sale of Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Public Sale” shall mean any sale pursuant to a registered public offering under
the Securities Act, any sale to the public through a broker, dealer or market
maker pursuant to Rule 144 promulgated under the Securities Act, or, after an
Initial Public Offering, any block sale to a financial institution in the
ordinary course of its trading business.

“Registrable Securities” shall mean (i) any share of Stock issued to or
otherwise acquired by any Management Stockholder and (ii) any equity securities
issued or issuable directly or indirectly with respect to any of the foregoing
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular shares constituting
Registrable Securities, such shares will cease to be Registrable Securities when
they have been (x) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, or (y) sold to
the public pursuant to Rule 144 under the Securities Act. For purposes of this
Addendum, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities upon the exercise of Options, to the extent they are then
fully vested and exercisable.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor rule).

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

“Securities Commission” shall mean the Securities and Exchange Commission, or
any successor regulatory body.

“Shares” means any shares of Award Stock under the Plan, and any other capital
stock of the Company issued to or held by a holder of Award Stock. For all
purposes of the Plan (including this Addendum), Shares will continue to be
Shares in the hands of any holder (including any Permitted Transferee), and each
such holder of Shares will succeed to all the rights and obligations
attributable to such Person as a Management Stockholder hereunder with

 

A-2



--------------------------------------------------------------------------------

respect to such Shares, until such time as such Shares cease to be considered
Shares pursuant to the express terms of Section 3(b) of this Addendum.

“Sponsor” shall mean any of Bain Capital (TRU) VIII, LP., Bain Capital (TRU)
VIII-E, L.P., Bain Capital (TRU) Coinvestment, L.P., Bain Capital Integral
Investors, LLC, BCIP TCV, LLC, Toybox Holdings, LLC, and Vornado, in each case
together with their respective Affiliates.

“Tag Along Deadline” shall have the meaning set forth in Section 4(a)(ii).

“Tag Along Holder” shall have the meaning set forth in Section 4(a)(i).

“Tag Along Notice” shall have the meaning set forth in Section 4(a)(i).

“Tag Along Offer” shall have the meaning set forth in Section 4(a)(ii).

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise; provided, that the sale, pledge, assignment
encumbrance or other transfer or disposition of the common shares or beneficial
interest, par value $0.04, of Vornado Realty Trust, a Maryland Realty Trust, a
Maryland real estate investment trust (or its successors), will not be deemed a
Transfer.

“Vornado” means Vornado Truck, LLC.

2. Voting Agreement. Each Management Stockholder, shall at all times cast all
votes to which such Management Stockholder is entitled in respect of such
Management Stockholder’s Shares, whether at any annual or special meeting, by
written consent or otherwise, in such manner as the Company may instruct by
written notice. Further, each Management Stockholder hereby grants to the
Company an irrevocable proxy coupled with an interest to vote, including in any
action by written consent, such Management Stockholder’s Shares as the Company
deems appropriate in its sole discretion, which proxy shall be valid and remain
in effect with respect to all Shares until they cease, to be Shares pursuant to
the terms hereof.

3. Transfer Restrictions.

(a) General Transfer Restrictions. Each Management Stockholder understands and
agrees that any Shares issued to or held by such Management Stockholder on the
date hereof have not been registered under the Securities Act or under any state
securities laws or the securities laws of any country. No Management Stockholder
shall Transfer any such Shares (or solicit any offers in respect of any Transfer
of such Shares), except in compliance with the Securities Act, or any applicable
state or national securities laws and any restrictions on Transfer contained in
the Plan (including this Addendum).

(b) Allowed Transfers. Until the expiration of the provisions of this Section 3,
no Management Stockholder shall Transfer any of such Management Stockholder’s
Shares to any other Person except as follows:

(i) Permitted Transferees. A Management Stockholder may Transfer Shares to
Permitted Transferees solely to the extent provided by, and in accordance with
the terms of,

 

A-3



--------------------------------------------------------------------------------

Sections 13.3 and 13.4 of the Plan.

(ii) Participation in Drag Along and Tag-Along; Puts and Calls.

(A) Drag-Along. A Management Stockholder may Transfer such Management
Stockholder’s Shares to the extent required pursuant to Section 4(b) below.

(B) Tag-Along. A Participating Seller may Transfer Shares pursuant to and in
accordance with the provisions of Section 4(a) below.

Shares Transferred pursuant to this Section 3(b)(ii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.

(iii) Public Transfers. A Management Stockholder may Transfer Shares: (a) in a
Public Offering pursuant to Section 5 below, or (b) (I) with respect to any
Executive Officer, from and after the two-year anniversary of the closing of the
Public Offering, pursuant to Rule 144 or a block sale to a financial institution
in the ordinary course of its trading business or any other legally permitted
sale, or (II) with respect to any other Management Stockholder, from and after
the six-month anniversary of the closing of the Public Offering, pursuant to
Rule 144 or a block sale to a financial institution in the ordinary course of
its trading business or any other legally permitted sale. Shares Transferred
pursuant to this Section 3(b)(iii) shall conclusively be deemed thereafter not
to be Shares under this Addendum.

(c) Impermissible Transfer. Any attempted Transfer of Shares not permitted under
the terms of this Section 3 shall be null and void, and the Company shall not in
any way give effect to any such impermissible Transfer.

(d) Notice of Transfer. To the extent any Management Stockholder shall Transfer
any Shares pursuant to Sections 3(b)(i) or 3(b)(iii), such Management
Stockholder shall, within three (3) Business Days following (or, in the case of
a Transfer to a Permitted Transferee, within three (3) Business Days prior to)
consummation of such Transfer, deliver notice thereof to the Company, which
shall then deliver such notice to the Sponsors.

(e) Period. Each of the foregoing provisions of this Section 3 shall expire upon
a Change in Control.

4. “Tag Along” and “Drag Along” Rights.

(a) “Tag Along” Rights. In connection with any Sale by a Sponsor of any Shares
of Stock to any Person (other than a Public Sale, a Permitted Vornado transfer,
or any Sale between or among the Sponsors, their Affiliates, or any employee of
the Company or any of its Subsidiaries):

(i) Notice. The Company shall, prior to any such proposed Sale, deliver a
written notice (the “Tag Along Notice”) to each Management Stockholder (each, a
“Tag Along Holder”), specifying the principal terms and conditions of the Sale
(including the number of shares of each class of the Company’s capital stock to
be Sold in such Sale).

(ii) Exercise. Each Tag Along Holder may elect to participate in the Transfer by
delivering written notice (the “Tag Along Offer”) within five (5) Business Days
after the date of delivery of the Tag Along Notice to such Holder (such date the
“Tag Along Deadline”) (each

 

A-4



--------------------------------------------------------------------------------

Tag Along Holder so electing, a “Participating Seller”). Each Tag Along Holder
who does not make a Tag Along Offer prior to the Tag Along Deadline shall be
deemed to have waived all of such holder’s rights to participate in such Sale.
Each Tag Along holder will be given the opportunity to exercise their vested
Options prior to or in connection with the consummation of a Sale pursuant to
this Section 4(a) and the Award Stock issued upon exercise of such vested
Options will be Shares for purposes of this Section 4(a).

(iii) Number of Shares Sold. Each Participating Seller will have the right to
include in the Sale, on the same terms and conditions (subject to
Section 4(c)(i)) with respect to each Share Sold as the Sponsor proposing such
Sale, a number of Shares of each class of Stock to be Sold in such Sale equal to
the product of (x) the number of shares of such class of Stock to be Sold in the
contemplated Sale, times (y) the quotient obtained by dividing the number of
Shares of such class of Stock owned by such Participating Seller by the number
of Shares of such class of Stock owned by such Participating Seller and any
other Persons participating in such Sale (including the proposing Sponsor and
any other Participating Sellers).

(iv) Rule 144 Eligibility. Notwithstanding anything to the contrary herein,
after the two year anniversary of the Public Offering, upon becoming eligible to
sell all of his or her shares pursuant to Rule 144, a Tag Along Holder shall no
longer be eligible to participate in the Tag Along rights provided by this
Section 4(a).

(b) “Drag Along” Rights. If the Board approves a Change in Control (an “Approved
Sale”), each Management Stockholder hereby agrees, if and to the extent
requested by the Board, to Sell any or all of such Management Stockholder’s
Shares in such Approved Sale on the terms and conditions approved by the Board.

(i) Management Stockholder Actions. Each Management Stockholder will take all
necessary or desirable actions in connection with the consummation of any
Approved Sale (including, if such Approved Sale is structured as a merger or
consolidation, waiving any dissenters rights, appraisal rights or similar rights
in connection with such merger or consolidation).

(ii) Conditions. The obligations of the Management Stockholders with respect to
an Approved Sale are subject to the satisfaction of the following conditions:
(i) upon the consummation of the Approved Sale, each Management Stockholder will
receive the same form and amount of consideration per share as received by the
Sponsors for the corresponding class of shares of the Company’s capital stock,
or if any Sponsor is given an option as to the form and amount of consideration
to be received in respect of shares of the Company’s capital stock of any class,
all Management Stockholders holding shares of the Company’s capital stock of
such class will be given the same option; and (ii) each holder of vested and
exercisable Options will be given the opportunity to exercise such rights prior
to or in connection with the consummation of an Approved Sale and the Award
Stock issued upon exercise of such vested Options will be Shares for purposes of
this Section 4(b).

(c) Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4(a) or 4(b) applies:

(i) Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4(a) or Section 4(b)
includes any securities,

 

A-5



--------------------------------------------------------------------------------

and the receipt thereof by a Participating Seller would require under applicable
law (A) the registration or qualification of such securities or of any Person as
a broker or dealer or agent with respect to such securities where such
registration or qualification is not otherwise required for the Sale or (B) the
provision to any Participating Seller of any specified information regarding
such securities or the issuer thereof that is material and not otherwise
required to be provided for the Sale, then such Participating Seller shall not
have the right to Sell Shares in such proposed Sale, and the Sponsors proposing
such Sale (in the case of Section 4(a)) or the Board (in the case of
Section 4(b)), as applicable, shall (x) in the case of a Sale that is not a
Change in Control, have the right, but not the obligation, and (y) in the case
of a Sale that is a Change in Control, have the obligation, to cause to be paid
to such Participating Seller in lieu of the issuance of such securities, against
surrender of the Shares which would have otherwise been Sold by such
Participating Seller to the Prospective Buyer in the proposed Sale, an amount in
cash equal to the Fair Market Value of such securities as of the date such
securities would have been issued in exchange for such Shares.

(ii) Further Assurances. Each Participating Seller shall take or cause to be
taken all such actions as may be reasonably necessary or reasonably desirable in
order to expeditiously consummate each Sale pursuant to Section 4(a) or
Section 4(b) and any related transactions, including executing acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities: and otherwise cooperating with the Sponsor proposing such Sale or
the Board (as applicable) and the Prospective Buyer, provided, however, that
Participating Sellers shall be obligated to become liable in respect of any
representations, warranties, covenants, indemnities or otherwise to the
Prospective Buyer solely to the extent provided in the immediately following
sentence. Without limiting the generality of the foregoing, each Participating
Seller agrees to execute and deliver such agreements as may be reasonably
specified by the Sponsor proposing such Sale or the Board (as applicable) to
which other sellers will also be party, including agreements to (i)(A) make
individual representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares, the absence of any adverse claims with respect to such
shares and the non-contravention of other agreements and (B) be liable as to
such representations, warranties, covenants and other agreements, in each ease
to the same extent (but with respect to its own Shares and with respect to its
own representations, warranties, covenants and other agreements) as the other
sellers, and (ii) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (ii) in
connection with any Sale shall not exceed the lesser of (i) such Participating
Seller’s pro rata portion of any such liability, to be determined in accordance
with such Participating Seller’s portion of the aggregate proceeds to all
sellers in connection with such Sate and (ii) the proceeds to such Participating
Seller in connection with such Sale; and provided further, that a Participating
Seller who is a party to an employment agreement with the Company dated June 1,
2015 shall in no event be required to agree to restrictive covenants that are
more onerous (as to time, scope or territory) than those contained in such
Participating Seller’s employment agreement.

(iii) Sale Process. The Sponsor proposing such Sale, in the case of a proposed
Sale pursuant to Section 4(a), or the Board, in the case of a proposed Sale
pursuant to Section 4(b), shall, in its sole discretion, decide whether or not
to pursue, consummate, postpone or abandon

 

A-6



--------------------------------------------------------------------------------

any proposed Sale and the terms and conditions thereof. If any proposed Sale is
postponed, abandoned or not consummated, then the Sponsors or the Board, as
applicable, shall comply with the provisions of this Section 4 with respect to
any subsequent proposed Sale. No Company stockholder nor any Affiliate of any
such holder shall have any liability to any Management Stockholder arising from,
relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any proposed Sale.

(iv) Expenses. All reasonable costs and expenses incurred for the benefit of all
holders of Stock in connection with any proposed Sale, including without
limitation any costs incurred by or on behalf of any Participating Sellers on
their own behalf, shall be paid by the Company (to the extent not otherwise paid
by the acquiring party).

(d) Period. The provisions of Section 4(a) shall expire upon the earlier to
occur of (i) the Public Offering and (ii) a Change in Control. Each of the other
provisions of this Section 4 above shall expire upon a Change in Control.

5. Registration Rights.

(a) Right to Piggyback. Whenever the Company proposes to conduct an underwritten
registration of any of its securities under the Securities Act (other than
(i) in a Public Offering or (ii) in connection with registration on Form S-4 or
Form S-8 or any successor or similar form) and the registration form to be used
may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company will give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration and,
subject to Section 5(b), will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the delivery of the Company’s notice.

(b) Priority on Registrations. In any underwritten registration, if the managing
underwriters advise the Company that in their opinion the number of Registrable
Securities, or the total number of securities of the Company, requested or
proposed to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of such
offering, the Company will include in such registration the Registrable
Securities, and the other securities of the Company, that in the opinion of the
managing underwriters can be sold without adversely affecting the marketability
of such offering, as follows: (i) first, if the registration is a primary
offering on behalf of the Company, the securities the Company proposes to sell,
(ii) second, any securities of the Company requested to be included in such
registration by holders that have a contractual right to include securities in
such registration prior to the holders of Registrable Securities, (iii) third,
the Registrable Securities and any other securities of the Company requested to
be included in such registration, pro rata among the holders of such Registrable
Securities and other securities on the basis of the number of shares owned by
each such holder.

(c) Further Assurances. Each holder of Registrable Securities will take all
necessary or desirable action in connection with the consummation of any
Piggyback Registration. including (i) agreeing to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Board;
(ii) completing and executing all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements; and (iii) providing in writing such
information and affidavits as requested by the Board in connection with any
registration statement or prospectus relating to such offering.

 

A-7



--------------------------------------------------------------------------------

6. Legends.

(a) Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS PURSUANT TO THE TOYS “R” US, INC. 2010 INCENTIVE PLAN, AS
AMENDED (THE “PLAN”) INCLUDING THE MANAGEMENT STOCKHOLDERS ADDENDUM ATTACHED
THERETO AND MADE A PART THEREOF. A COPY OF THE PLAN WILL BE FURNISHED WITHOUT
CHARGE BY TOYS “R” US HOLDINGS, INC. TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

Any Person who acquires Shares which cease to be subject to the terms of the
Plan (including this Addendum) shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.

(b) Securities Act Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR QUALIFICATION FOR AN
EXEMPTION THEREFROM.”

(c) Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Management Stockholder’s Shares until the
conditions specified in the foregoing legends and the Plan (including this
Addendum) are satisfied.

(d) Termination of the Securities Act Legend. The requirement imposed by
Section 6(b) shall cease and terminate as to any particular Management
Stockholder’s Shares (i) when, in the opinion of counsel reasonably acceptable
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (ii) when such Shares have been
effectively registered under the Securities Act or transferred pursuant to Rule
144. Wherever (A) such requirement shall cease and terminate as to any
Management Stockholders Shares or (B) such Shares shall be transferable under
paragraph (k) of Rule 144, the holder thereof shall be entitled to receive from
the Company, without expense, new certificates not bearing the legend set forth
in Section 6(b).

7. Notices. Notices required or permitted to be made under this Addendum shall
be made in the manner specified in the Plan.

8. Section 16. The Company shall use its commercially reasonable efforts to
cause any acquisition of Options or Award Stock under the Plan to be exempt
under Rule 16b-3 promulgated trader the Securities Exchange Act of 1934.

 

A-8



--------------------------------------------------------------------------------

APPENDIX TO

MANAGEMENT STOCKHOLDERS ADDENDUM

This Appendix includes additional terms and conditions that govern Award Stock
and Options held by a Participant in the event of the Participant’s termination
of employment with the Company or any of its Subsidiaries for any reason.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Addendum or the Plan.

 

  1. Definitions. For purposes of this Appendix, the following terms shall have
the following meanings:

“Termination Date” means the date on which a Participant ceases to be employed
by the Company or any of its Subsidiaries for any reason.

 

  2. Repurchase of Shares and Options (Call Right). This Section 2 shall apply
to all vested and exercisable Options and all Award Stock issued or issuable to
a Participant in respect of Awards granted under the Plan.

 

  (a) Repurchase Option. In the event that a Participant is no longer employed
by the Company or any of its Subsidiaries for any reason, (i) all vested Options
and (ii) all Award Stock issued or issuable to such Participant (whether as
Restricted Stock or upon the exercise of Options or the settlement of Restricted
Stock Units), whether held by such Participant or one or more transferees of
such Participant, will be subject to repurchase by the Company and the Sponsors
(solely at their option), by delivery of one or more Repurchase Notices (as
defined below) within the time period set forth below, pursuant to the terms and
conditions set forth in this Section 2 (the “Repurchase Option”), unless
otherwise set forth in the Award Certificate between the Company and the
Participant; provided, that, if determined to be necessary by the Company in
order to avoid an additional compensation expense, in no event shall the Company
(or, if applicable, the Sponsors) be entitled to deliver any such notice with
respect to any shares of Award Stock (including any shares of Award Stock issued
upon the exercise of Options or similar purchase rights) unless and until such
shares of Award Stock have been issued, vested (if applicable) and outstanding
for at least six months. The Repurchase Option shall terminate on the first to
occur of a Change in Control or a Public Offering.

 

  (b)

Termination of Employment. Unless otherwise specified in an Award Certificate,
if a Participant’s employment with the Company or any of its Subsidiaries is
terminated for any reason (including a termination by the Company with or
without Cause, a resignation by the Participant for any reason, or a termination
due to retirement, death or disability), then at any time during the period
commencing on the Termination Date and ending on the first anniversary of the
later of (i) the Termination Date and (ii) for each share of Award Stock
acquired upon exercise of an Option or similar purchase right, the date on which
such share was acquired upon such exercise (the “Repurchase Period”), the
Company may elect to purchase all or any portion of (x) the Award Stock issued
or issuable to such Participant at a price per share equal to the Fair Market
Value thereof, in each case as determined as of a date determined by the Board
that is the anticipated date of the Repurchase Closing (as defined in
Section 2(c) below), and (y)

 

A-9



--------------------------------------------------------------------------------

  the vested Options held by such Participant or one or more transferees of such
Participant at a price per share equal to the excess, if any, of the Fair Market
Value of a Share underlying each such Option determined as of the anticipated
date of the Repurchase Closing over the per Share exercise price for such
Option, multiplied by the number of Shares subject to such Option.

 

  (c) Repurchase Procedures. Pursuant to the Repurchase Option, the Company may
elect to exercise the right to purchase all or any portion of any vested Options
held by such Participant or one or more transferees of such Participant and/or
the shares of Award Stock issued to a Participant by delivering written notice
or notices (each, a “Repurchase Notice”) to the holder or holders of the such
vested Options or Award Stock at any time and from time to time prior to the
expiration of the Repurchase Period; provided, that such period may be tolled in
accordance with Section 2(f) below. Each Repurchase Notice will specifically
identify the vested Options or shares of Award Stock to be acquired from such
holder(s), the Fair Market Value, the aggregate consideration to be paid for
such vested Options and/or Shares and the time and place for the closing of the
transaction (each, a “Repurchase Closing”). In the event that the Company elects
to purchase a portion of such vested Options and/or Award Stock pursuant to the
terms of this Section 2(c), if any such vested Options or shares of Award Stock
are held by transferees of such Participant, the Company shall purchase the
vested Options and/or Shares elected to be purchased first from such Participant
to the extent of the vested Options and/or shares of such Award Stock then held
by such Participant and second purchase any remaining vested Options and/or
shares elected to be purchased from such other holder(s) pro rata according to
the number of vested Options and/or shares of Award Stock held by such other
holder(s) at the time of delivery of such Repurchase Notice (determined as
nearly as practicable to the nearest share) and the number of vested Options
and/or shares of each class of Award Stock to be purchased will be allocated
among such other holders pro rata according to the total number of vested
Options and/or shares of Award Stock to be purchased from such persons.

 

  (d) Sponsor Rights.

 

  (i) If for any reason the Company does not elect to purchase all of the vested
Options or Award Stock (issued or issuable to a Participant) pursuant to the
Repurchase Option pursuant to one or more Repurchase Notices, the Sponsors will
be entitled to exercise the Repurchase Option, in the manner set forth in this
Section 2(d), for the vested Options and/or Award Stock the Company has not
elected to purchase (the “Available Equity”). As soon as practicable after the
Company has determined that there will be Available Equity, the Company shall
give written notice (each, an “Option Notice”) to the Sponsors setting forth the
number of Available Equity that is Award Stock, the number of Available Equity
that is vested Options and the price for each such share of Award Stock or
vested Option as determined pursuant to the provisions of this Section 2.

 

  (ii)

The Sponsors may elect to purchase any portion of the Available Equity by
delivering written notice (an “Election Notice”) to the Company and such
Participant within 20 days after receipt of the Option Notice from the Company.
If the Sponsors elect to purchase an aggregate number of shares greater than the

 

A-10



--------------------------------------------------------------------------------

  number of shares of Award Stock that are Available Equity, each class of
shares of Award Stock that are Available Equity shall be allocated among the
Sponsors based upon the number of shares of Common Stock owned by each Sponsor
on a fully-diluted basis and if the Sponsors elect to purchase an aggregate
number of vested Options greater than the number of vested Options that are
Available Equity, such vested Options shall be similarly allocated among the
Sponsors based upon the number of shares of Common Stock owned by each Sponsor
on a fully-diluted basis.

 

  (e) Closing of Repurchase. The Repurchasing Closing will take place on the
Repurchase Closing date designated in the applicable Repurchase Notice or
Election Notice, as the case may be, which date will not be more than sixty
(60) days after the delivery of such notice; provided, that, if such Repurchase
Notice or Election Notice is delivered either during the third or fourth fiscal
quarter of the Company, the Repurchase Closing Date shall be automatically
delayed until GAAP quarterly financial statements have been prepared for such
fourth fiscal quarter, and the applicable purchase price for the vested Options
and/or Award Stock to be purchased pursuant to the Repurchase Option shall be
determined using the Fair Market Value on the Repurchase Closing Date. The
Company and/or the Sponsors, as the case may be, will pay for the vested Options
and/or Award Stock to be purchased pursuant to the Repurchase Option by delivery
of a check payable to the holder(s) of vested Options and/or Award Stock or a
wire transfer of immediately available funds. In addition, the Company may pay
the repurchase price by offsetting such amounts against any bona fide debts owed
by the Participant to the Company or any of its Subsidiaries. The Company and/or
the Sponsors as the case may be, will receive customary representations and
warranties from each seller regarding the sale of vested Options and/or Award
Stock including, but not limited to, the representation that such seller has
good and marketable title to the vested Options and/or Award Stock to be
Transferred free and clear of all liens, claims and other encumbrances, and will
be entitled to require all sellers’ signatures be guaranteed by a national bank
or reputable securities broker. In the event that the Fair Market Value has
increased or decreased from the date on which it is determined to the date of
closing pursuant to this Section 2(e), then the applicable repurchase price(s)
shall be recalculated using the Fair Market Value as of the Repurchase Closing.

 

  (f)

Restrictions on Repurchase. Notwithstanding anything to the contrary contained
in this Agreement, all repurchases of vested Options and/or Award Stock by the
Company shall be subject to applicable restrictions and limitations under the
Delaware General Corporation Law and in the Company’s and its Subsidiaries’ debt
and equity financing agreements. If any such restrictions or limitations
prohibit the repurchase of vested Options or Award Stock for cash and the
Sponsors have not elected to acquire all vested Options or Award Stock which the
Company and the Sponsors have a right to repurchase pursuant to this Section 2,
the Company shall have the right to deliver, as payment of the repurchase price,
a subordinated note or notes payable in up to three equal annual installments
beginning on the first anniversary of the closing of such repurchase and bearing
interest (accruing quarterly) at a rate per annum equal to seven percent (7%).
Any such notes issued by the Company shall be subject to any restrictive
covenants which the Company is subject to at the time of repurchase. If any such
restrictions or limitations prohibit the repurchase of vested Options or Award
Stock for such subordinated notes and the Sponsors have not elected to acquire
all vested Options

 

A-11



--------------------------------------------------------------------------------

  or Award Stock which the Company and the Sponsors have a right to repurchase
pursuant to this Section 2, the time periods provided in this Section 2 shall be
suspended for a period of up to twelve (12) months, and the Company may make
such repurchases as soon as it is permitted to do so under such restrictions or
limitations but in no event later than twelve months after the initial time
periods hereunder.

 

  (g) Net Settlement. In the event it has been determined necessary by the
Company in order to avoid an additional compensation expense with respect to the
Repurchase Option for vested Options, a Participant may be required by the
Company, upon prior written approval of the Committee, to exercise, on one
occasion, all of the vested Options then held by such Participant and/or one or
more transferees of such Participant, if any, using a net exercise method
whereby the number of Shares that would otherwise be received upon the exercise
of such Options shall be reduced by that number of Shares (i) having an
aggregate Fair Market Value equal to the sum of the aggregate exercise price for
such Options, plus (ii) the number of Shares having an aggregate Fair Market
Value equal to the aggregate amount of the applicable withholding taxes which
the Company is required to withhold in respect of the income recognized as a
consequence of the exercise of the Options, and the remaining Shares received
upon such exercise (also referred to as Award Stock) shall be subject to
repurchase upon delivery of a Repurchase Notice during the thirty (30) day
period following the date on which such Shares have been held by Participant or
one or more transferees of such Participant for at least six (6) months, and
otherwise in accordance with this Section 2.

 

  (h) Notwithstanding anything to the contrary in this Section 2, in the case of
an Award granted to the Participant on July 1, 2015, (i) unless the Participant
is terminated for “Cause” or resigns without “Good Reason” (as those terms are
defined in the Participant’s employment agreement), the Repurchase Option shall
be limited to fifty percent (50%) of the Shares held by the Participant and his
transferees; (ii) the Repurchase Period under Section 2(b) shall continue until
the first to occur of a Change in Control or a Public Offering; (iii) the
applicable purchase price under Section 2(b) or Section 2(d), as the case may
be, shall be Fair Market Value determined in accordance with the rules and
procedures set forth in Section 3(b) below (excluding, for the avoidance of
doubt, the Participant’s right to withdraw); (iv) the Company’s right to offset
the repurchase price against bona fide debts owed by the Participant under
Section 2(e) shall not apply; and (v) the provisions of Section 2(f) (relating
to restrictions on repurchase) shall not apply.

 

  3. Participant Put Right. This Section 3 shall only apply to the Participant
with respect to up to fifty percent (50%) of the Shares subject to the Option
(the “Puttable Shares”) granted to the Participant under the Plan on July 1,
2015 (the “Initial Option”).

 

  (a)

Put Right. At any time after June 29, 2020, if the Initial Option has vested,
the Participant shall have the right to require the Company to repurchase in one
or more transactions any or all of the Puttable Shares then held by the
Participant and his permitted transferees that were acquired upon the exercise
of the Initial Option, and, if not so exercised, any or all options to acquire
Puttable Shares (hereafter referred to as “Puttable Options”), by delivery of
one or more Put Notices (as defined below), pursuant to the terms and conditions
set forth in this Section 3 (the “Put Right”); provided, that, if determined to
be necessary by the Company in order to avoid an

 

A-12



--------------------------------------------------------------------------------

  additional compensation expense, in no event shall the Participant be entitled
to deliver any such notice with respect to any Puttable Shares unless and until
such Puttable Shares have been issued, vested (if applicable) and outstanding
for at least six months. The Put Right shall terminate on the first to occur of
a Change in Control or a Public Offering.

 

  (b)

Put Procedures. Pursuant to the Put Right, the Participant may elect to exercise
his right to require the Company to purchase all or any portion of the Puttable
Options or Puttable Shares by delivering written notice or notices (each, a “Put
Notice”) to the Company. To the extent the Participant is exercising the Put
Right with respect to the Puttable Shares, the Company shall be required to
repurchase such Shares at a price per share equal to the Fair Market Value
thereof determined by the Board on the date of the Put Closing (as defined in
Section 3(c) below) after taking due consideration of (but not being bound by)
the Formula Price (as defined below). If the Participant is exercising the Put
Right with respect to any Puttable Options, the Company shall be required to
purchase each such Puttable Option at a price per Share equal to the excess, if
any, of the Fair Market Value of a Share, over the per Share exercise price of
such Puttable Option. If the Participant believes that Fair Market Value is
greater than the Fair Market Value determined by the Board, then the Participant
may deliver a written objection notice to the Board within ten (10) business
days of such determination (an “Objection Notice”), setting forth the
Participant’s estimate of Fair Market Value (the “Participant’s Estimated Fair
Market Value”). If the Participant timely delivers such an Objection Notice, the
Company will promptly engage an Independent Appraiser. The Independent Appraiser
will be engaged to deliver to the Board and the Participant a written
determination (such determination to include a report setting forth all material
analyses used in arriving at such determination) within thirty (30) days of
being engaged stating the Independent Appraiser’s determination of Fair Market
Value, which determination shall be made after taking due consideration of (but
not being bound by) the Formula Price. If the Independent Appraiser’s
determination of Fair Market Value exceeds the Fair Market Value as determined
by the Board, the repurchase price for the Puttable Shares and the Puttable
Options shall instead be determined using either the Fair Market Value
determined by the Independent Appraiser, or, if the Fair Market Value determined
by the Independent Appraiser exceeds the Formula Price, the Formula Price. If
the Fair Market Value determined by the Independent Appraiser is less than
ninety percent (90%) of the Participant’s Estimated Fair Market Value, the
Participant may rescind his Put Notice by delivering a notice of rescission (the
“Rescission Notice”) to the Board within ten (10) business days of the
Independent Appraiser’s determination. The Company shall pay the costs and
expenses of such Independent Appraiser. The Participant may not request a
determination by an Independent Appraiser more than once per fiscal quarter of
the Company. For purposes of the foregoing, “Independent Appraiser” means a
nationally recognized independent third party appraiser retained by the Board
that is acceptable to the Participant and the Board; and the “Formula Price”
means the amount paid for a Share subject to the Put Right determined as if the
Company’s enterprise value was equal to eight (8) times Adjusted EBITDA (as
defined in the Award Certificate for the Initial Option) for the four (4) fiscal
quarters preceding the last date on which GAAP quarterly financial statements
were prepared less the average of the capital expenditures as reported on the
Company’s audited financial statements for the twelve (12) fiscal quarters
preceding the last date on which GAAP quarterly financial statements were
prepared less average net

 

A-13



--------------------------------------------------------------------------------

  debt (i.e, indebtedness for borrowed money and capitalized leases (using the
classification under GAAP in existence on the date hereof) minus average cash),
for the prior four (4) fiscal quarters determined using the monthly ending
balance of debt and cash during such four (4) quarter period, plus the exercise
prices of all then outstanding options and warrants divided by the fully diluted
number of Shares of the Company then outstanding (including all Shares issuable
upon the exercise of options and warrants) (the “Formula Price”).

 

  (c) Closing of Put Right. The closing of the transactions contemplated by this
Section 3 will take place on the date designated in the applicable Put Notice,
which date will not be more than sixty (60) days after the delivery of such
notice by the Participant (the “Put Closing”); provided, that, if such Put
Notice is delivered either during the third or fourth fiscal quarter of the
Company, the Put Closing shall be automatically delayed until GAAP quarterly
financial statements have been prepared for such fourth fiscal quarter, and the
applicable purchase price for the Puttable Options or Puttable Shares to be
purchased pursuant to the Put Notice shall be determined using the Fair Market
Value on the Put Closing. The Company will pay for the Puttable Options and/or
Puttable Shares by delivery of a check (or checks) payable to the Participant or
one or more of the Participant’s transferees or a wire transfer of immediately
available funds. The Company will receive customary representations and
warranties from each seller regarding the repurchase of any portion of the
Puttable Options and/or Puttable Shares, including, but not limited to, the
representation that such seller has good and marketable title to the Puttable
Options and/or Puttable Shares to be Transferred free and clear of all liens,
claims and other encumbrances, and will be entitled to require all sellers’
signatures be guaranteed by a national bank or reputable securities broker.

 

  (d) Restrictions on Put Right. Notwithstanding anything to the contrary
contained in this Agreement, the repurchase(s) of the Puttable Options and/or
Puttable Shares in accordance with this Section 3 by the Company shall be
subject to applicable restrictions and limitations under the Delaware General
Corporation Law and in the Company’s and its Subsidiaries’ debt and equity
financing agreements, in each case, determined in good faith by the Board, such
determination to be binding on all parties. If any such restrictions or
limitations prohibit the repurchase by the Company of the Puttable Options
and/or Puttable Shares for cash, the Put Right will be suspended, and the
Company shall make such repurchases in cash as soon as it is permitted to do so
under such restrictions. The Company covenants that it will use its reasonable
best efforts to negotiate (or renegotiate) debt covenants that will not restrict
repurchase(s) in accordance with this Section 3 and further covenants to
allocate any available capacity under its debt covenants to repurchase(s) in
accordance with this Section 3.

 

  (e)

Net Settlement. In the event it has been determined necessary by the Company in
order to avoid an additional compensation expense with respect to the Put Right
for the Puttable Options, the Participant may be required by the Company, upon
prior written approval of the Committee, to exercise, on one occasion, the
Puttable Options then held by the Participant and/or one or more transferees of
the Participant, if any, using a net exercise method whereby the number of
Shares that would otherwise be received upon the exercise of the Initial Option
shall be reduced by that number of Shares (i) having an aggregate Fair Market
Value equal to the sum of the aggregate exercise price for such Puttable
Options, plus (ii) the number of Shares having an aggregate Fair Market Value

 

A-14



--------------------------------------------------------------------------------

  equal to the aggregate amount of the applicable withholding taxes which the
Company is required to withhold in respect of the income recognized as a
consequence of the exercise of the Puttable Options, and the remaining Shares
received upon such exercise shall be subject to repurchase upon delivery of a
Put Notice during the thirty (30) day period following the date on which such
Shares have been held the Participant or one or more transferees of the
Participant for at least six (6) months, and otherwise in accordance with this
Section 3 (including, without limitation, Section 3(d)).

 

A-15



--------------------------------------------------------------------------------

EXHIBIT C

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of this
     day of          , 20     , between TOYS “R” US, INC. and any successor
thereto (collectively, the “Company”) and David A. Brandon (“Executive”).

Executive and the Company agree as follows:

1. The employment relationship between Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on                     
(the “Termination Date”).

2. In accordance with Executive’s Employment Agreement, Executive is entitled to
receive certain payments and benefits after the Termination Date.

3. In consideration of the above, the sufficiency of which Executive hereby
acknowledges, Executive, on behalf of Executive and Executive’s heirs, executors
and assigns, hereby releases and forever discharges the Company and its members,
parents, affiliates, subsidiaries, divisions, any and all current and former
directors, officers, employees, agents, and contractors and their heirs and
assigns (but with respect to such persons only in such capacity as relates to
the Company and its subsidiaries and affiliates), and any and all employee
pension benefit or welfare benefit plans of the Company, including current and
former trustees and administrators of such employee pension benefit and welfare
benefit plans, from all claims, charges, or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Agreement, including, without limitation,
any claims Executive may have arising from or relating to Executive’s employment
or termination from employment with the Company and its subsidiaries and
affiliates, as applicable, including a release of any rights or claims Executive
may have under Title VII of the Civil Rights Act of 1964, as amended, and the
Civil Rights Act of 1991 (which prohibit discrimination in employment based upon
race, color, sex, religion, and national origin); the Americans with
Disabilities Act of 1990, as amended, and the Rehabilitation Act of 1973 (which
prohibit discrimination based upon disability); the Family and Medical Leave Act
of 1993 (which prohibits discrimination based on requesting or taking a family
or medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by Executive of any claims for wrongful discharge, breach of contract,
torts or any other claims in any way related to Executive’s employment with or
resignation or termination from the Company and its subsidiaries and affiliates,
as applicable. This release also includes a release of any claims for age
discrimination under the Age Discrimination in Employment Act, as amended
(“ADEA”). The ADEA requires that Executive be advised to consult with an
attorney before Executive waives any claim under ADEA. In addition, the ADEA
provides Executive with at



--------------------------------------------------------------------------------

least 21 days to decide whether to waive claims under ADEA and seven days after
Executive signs the Agreement to revoke that waiver. This release does not
release the Company from any obligations due to Executive under Executive’s
Employment Agreement or under this Agreement, any rights Executive has under the
Equity Documents (as defined in the Employment Agreement), any rights Executive
has to indemnification and advancement of expenses by the Company or any of its
subsidiaries or affiliates and any vested rights Executive has under the
Company’s employee pension benefit and welfare benefit plans.

4. This Agreement is not an admission by either Executive or the Company or its
subsidiaries or affiliates of any wrongdoing or liability.

5. Executive waives any right to reinstatement or future employment with the
Company and its subsidiaries and affiliates following Executive’s separation
from the Company and its subsidiaries and affiliates on the Termination Date.

6. Executive agrees not to engage in any act after execution of the Agreement
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of the Company or its subsidiaries or
affiliates or their respective officers, directors, stockholders or employees.
The Company further agrees that it will engage in no act which is intended, or
may reasonably be expected to harm the reputation, business or prospects of
Executive.

7. Executive shall continue to be bound by Sections 8, 9 and 16(k) of
Executive’s Employment Agreement.

8. Executive shall promptly return all Company and subsidiary and affiliate
property in Executive’s possession, including, but not limited to, Company or
subsidiary or affiliate keys, credit cards, cellular phones, computer equipment,
software and peripherals and originals or copies of books, records, or other
information pertaining to the Company or subsidiary or affiliate business.

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in Executive’s Employment Agreement.

10. This Agreement represents the complete agreement between Executive and the
Company concerning the subject matter in this Agreement and supersedes all prior
agreements or understandings, written or oral. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

11. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.

12. It is further understood that for a period of 7 days following the execution
of this

 

2



--------------------------------------------------------------------------------

Agreement in duplicate originals, Executive may revoke this Agreement, and this
Agreement shall not become effective or enforceable until the revocation period
has expired. No revocation of this Agreement by Executive shall be effective
unless the Company has received within the 7 day revocation period, written
notice of any revocation, all monies received by Executive under this Agreement
and Executive’s Employment Agreement and all originals and copies of this
Agreement.

13. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. Executive acknowledges that Executive has
read and fully understands the terms of this Agreement and has been advised to
consult with an attorney before executing this Agreement. Additionally,
Executive acknowledges that Executive has been afforded the opportunity of at
least 21 days to consider this Agreement.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

TOYS “R” US, INC. By:

 

Name: Title: EXECUTIVE

 

David A. Brandon